Citation Nr: 0933634	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  96-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted to 
reopen the Veteran's claim for service connection for a 
psychiatric disability.

In a September 2002 decision, the Board found the Veteran had 
submitted new and material evidence, and reopened his claim 
for service connection for a psychiatric disability.  The 
claim was then remanded to the RO for additional development 
and consideration on the merits.  It was again remanded by 
the Board to the RO in May 2003, December 2004, and December 
2008 for additional development.  


FINDING OF FACT

The Veteran first manifested a psychiatric disability more 
than one year after separation from service, and the 
Veteran's psychiatric disability has not shown to be related 
to service or to a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, have not been met.  38 U.S.C.A. § 
1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in January 2002 and August 2003 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of supplemental statements 
of the case issued in April 2002, March 2004, September 2007, 
and June 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. R.C., F.A., and E.B. and Castaner General 
Hospital.  The appellant was afforded VA medical examinations 
in August 1972, May 1974, April 1975, November 2002, December 
2006, and March 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks service connection for a psychiatric 
disability, to include PTSD.  He contends that his current 
psychiatric disability first manifested in service and that 
he has suffered with the psychiatric disability since 
service.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
where a Veteran served 90 days or more, and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records reveal that he was 
treated after an overdose of Robaxin in May 1968.  The 
Veteran was noted to indicate that he is angry, upset, and 
feels that he cannot take the Army.  In June 1968 the Veteran 
was treated at the MHCD due to an overdose after being 
transferred from the emergency room.  The Veteran indicated 
that he wanted to get out of the Army.  He stated that he did 
not think he was crazy or show any signs of severe 
psychological problems.

In a private treatment letter from Dr. R.C., dated in 
September 1971, the Veteran was noted to have been receiving 
treatment for schizophrenia, chronic undifferentiated type, 
since April 1971.

In August 1972 the Veteran was afforded a VA Compensation and 
Pension (C&P) psychiatric examination.  After examination the 
Veteran was diagnosed with anxiety reaction in a basically 
paranoid personality.  The examiner did not render an opinion 
regarding whether the Veteran's condition was related to 
service.

In May 1974 the Veteran was afforded a VA C&P psychiatric 
examination.  After examination the Veteran was diagnosed 
with psychophysiolgic cardio-vascular disorder.  The examiner 
did not render an opinion regarding whether the Veteran's 
condition was related to the Veteran's active service.

In April 1975 the Veteran was afforded a VA C&P psychiatric 
examination.  After examination the Veteran was diagnosed 
with anxiety reaction.  The examiner did not render an 
opinion regarding whether the Veteran's condition was related 
to the Veteran's active service.

In August 1980 the Veteran underwent a private psychiatric 
evaluation.  After examination, Dr. F.A., diagnosed the 
Veteran with intermittent explosive disorder and alcohol 
abuse.  The physician noted that the Veteran's in service 
incidents were "suggestive" that his current psychiatric 
condition existed while he was in service.

In a January 1993 private psychiatric evaluation by Dr. E.B., 
the Veteran was diagnosed with PTSD and chronic alcohol 
addiction.  The physician did not note that the Veteran 
indicated any stressor in service.  The private physician did 
not provide any opinion regarding the etiology of the 
Veteran's condition.  In May 1993, Dr. E.B. again examined 
the Veteran.  After examination the examiner noted that the 
Veteran was severely and chronically ill and deteriorated 
mentally and physically; however, the physician did not 
provide any diagnosis or any opinion regarding the etiology 
of the Veteran's condition.

VA treatment notes dated since April 1977 reveal that the 
Veteran has been consistently treated for a psychiatric 
disorder variously diagnosed as depression, depressive 
disorder, major depressive disorder, aggressive impulse 
disorder, anxiety disorder, alcohol dependence, and alcohol 
induced depression.  VA treatment notes do not contain an 
opinion regarding the etiology of his psychiatric disability.

In a private treatment note, dated in July 2000, the Veteran 
was noted to be restless, nervous, hostile, aggressive, 
disoriented, and threatening.  He was tentatively diagnosed 
with schizophrenia.  However, the physician did not provide 
any opinion regarding the etiology of the Veteran's 
condition.

In November 2002 the Veteran was afforded a VA C&P 
examination.  After examination the Veteran was diagnosed 
with alcohol dependence in alleged remission and alcohol 
induced mood disorder, depressed.  The examiner did not 
render an opinion regarding the etiology of the Veteran's 
condition.

In a private treatment note, dated in May 2004, the Veteran 
was noted to have suicidal ideation and both visual and audio 
hallucinations.  The Veteran was diagnosed with suicidal 
ideas.  In another May 2004 private treatment note, the 
Veteran was reported to be anxious and depressed.  However, 
the private physician did not render an opinion regarding the 
etiology of the Veteran's condition.

In a statement dated in December 2006, the Veteran's son, a 
physician, after reporting the Veteran's symptoms, noted that 
there is enough medical evidence in the records that "speaks 
by itself about my father's mental condition."  

In December 2006 the Veteran was afforded a VA C&P 
examination.  The Veteran was noted to have been treated in 
the past with diagnoses of alcohol-induced mood disorder, 
depressive disorder, borderline personality disorder, and 
schizophrenia.  The examiner noted that the Veteran's record 
shows a diagnosis of atypical depression, alcohol abuse, mood 
disorder due to the general medical conditions, and others.  
After examination the Veteran was diagnosed with major 
depressive disorder and alcohol dependence.  The examiner 
noted the Veteran's pre-induction report of medical history 
indicating that he checked obsessive worries and multiple 
other medical conditions.  The examiner reported that the 
Veteran overdosed in service due to the death of his 
grandfather.  The examiner noted that the Veteran's first 
treatment for a psychiatric condition after service was in 
September 1971 and that the Veteran was diagnosed at that 
time with schizophrenia.  Later the Veteran was diagnosed 
with anxiety reaction in a basically paranoid personality.  
The Veteran was reported to have been treated for a variety 
of psychiatric symptoms since that time.  The examiner opined 
that the Veteran's symptoms do not fulfill the diagnostic 
criteria for schizophrenia or PTSD.  The Veteran did not 
describe any stressors during the examination.  The examiner 
indicated that the Veteran's correct and current condition 
was major depressive disorder and alcohol dependence.  He 
stated that the Veteran's in service incidents were 
incidental and self limiting as a culturally learned reaction 
to the Veteran's grandfather's death and frustration due to 
the official denial to attend the funeral.  The examiner also 
opined that the Veteran's major depressive disorder and 
alcohol dependence are not due to, caused by, related to, nor 
secondary to the Veteran's military service and were not 
evidence within a year of the Veteran's discharge from 
military service.

The Veteran was afforded a VA C&P psychiatric examination in 
March 2007.  The examiner noted that the Veteran's claims 
folder revealed diagnoses of schizophrenia and paranoid 
personality disorder.  The examiner reported that the Veteran 
had evidence of psychiatric complaints prior to military 
service and upon examination at entrance to active service 
the Veteran was noted to complain of excessive worries.  The 
examiner noted that although the Veteran overdosed on 
medication during military service, it was not medically 
serious and is considered a suicidal gesture.  The Veteran 
was interviewed after the overdose and indicated that he 
wanted to get out of the Army and that he did not think he 
was crazy.  The examiner noted that the Veteran was not 
admitted for further treatment for any psychiatric condition 
after the overdose.  The examiner reported that the Veteran 
was first treated for a psychiatric condition after service 
in November 1971, 21 months after separation.  After 
examination, the Veteran was diagnosed with major depressive 
disability and alcohol dependence.  The examiner opined that 
the Veteran's current major depressive disability is 
unrelated to the Veteran's in service suicide attempt.

The Board observes the Veteran served as a cannoneer with 
Battery B, 5th Battalion, 4th Artillery.  He also was in Quang 
Tri region from August to October 1969, according to a 1988 
Agent Orange exposure questionnaire.  A review of Vietnam 
Order of Battle, by Shelby L. Stanton (U.S. News Books 1991) 
confirms the 5th Battalion, 4th Artillery was in that region 
at that time.

A request was forwarded to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) regarding the above 
information.  In November 2006 a response was received from 
CURR indicating that in September 1968 Second Lieutenant 
David P. Sullivan of Battery B, 5th Battalion, 4th Artillery 
was killed at Quang Tri by small arms fire.  During the 
period indicated by the Veteran, the Veteran's unit provided 
artillery support.

The Veteran's service personnel records do not reveal that 
the Veteran received any decorations indicative of combat.  
As such, the Board notes that the Veteran's noted stressor 
must be confirmed by credible supporting evidence.  See 
Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

As noted above, a request was forwarded to JSRRC to attempt 
to verify the Veteran's stressor.  JSRRC was unable verify 
the Veteran's stressors; however, JSRRC confirmed that the 
Veteran's unit provided supportive artillery fire during the 
Veteran's period with the unit.

In light of the evidence, the Board finds that entitlement to 
service connection for a psychiatric disability, to include 
PTSD, is not warranted.  The Board notes that the Veteran's 
service treatment records reveal that the Veteran was treated 
for an overdose in 1968.  However, the Veteran's treatment 
records do not reveal a diagnosis of a chronic psychiatric 
condition.  The Veteran continued to complete his entire 
period of duty and was separated from service in 1970.  After 
service, the Veteran was first diagnosed with and treated for 
a psychiatric disorder in April 1971, more than one year 
after separation from service.  As such, the Board notes that 
presumptive service connection for schizophrenia is not 
warranted.

The Veteran's post service treatment records reveal a single 
diagnosis for PTSD.  However, there is no evidence of record 
that the Veteran was in combat with the enemy and attempts to 
confirm the Veteran's vague stressors have not been 
successful.  A records search by JSRRC was only able to 
discover that the Veteran's unit was involved in providing 
artillery fire support during the period of time during which 
the Veteran served in the Republic of Vietnam.  In any event, 
the Board notes that no diagnosis of PTSD has been associated 
with the Veteran's active service or to any stressful event 
in the Veteran's service.

Upon VA examination in December 2006 the Veteran was 
diagnosed with major depressive disorder and alcohol 
dependence.  The examiner indicated that the Veteran's 
symptoms did not fulfill the diagnostic criteria for 
schizophrenia or PTSD and that the Veteran did not describe 
any stressors during service.  The examiner noted that the 
Veteran's in service incidents were incidental and self 
limiting and rendered the opinion that the Veteran's major 
depressive disorder and alcohol dependence are not due to, 
caused by, related to, nor secondary to the Veteran's 
military service and were not evidence within a year of the 
Veteran's discharge from military service.

Upon VA examination in March 2007 the Veteran was major 
depressive disability and alcohol dependence.  The examiner 
opined that the Veteran's current major depressive disability 
is unrelated to the Veteran's in service suicide attempt.

Therefore, the Board finds that there is no evidence 
associating any of the diagnoses of the Veteran's psychiatric 
disability with the Veteran's active service or the Veteran's 
overdose in service.  As such, the Veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a psychiatric disorder, to include PTSD, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


